Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM SB-2 Registration Statement under the Securities Act of 1933 HEAVY METAL, INC. (Name of Small Business Issuer in its Charter) NEVADA 26-0444290 (State or Jurisdiction of Incorporation (Primary Standard Industrial (I.R.S. Employer or Organization) Classification Code Number) Identification No.) 9treet Langley, British Columbia V1M 2A5 Canada Tel: 604-787-1398 (Address and telephone number of principal executive offices) Incorp Services, Inc. 3155 E. Patrick Lane, Suite 1 Las Vegas, Nevada 89120-3481 USA Tel: 702-866-2500 (Name, address and telephone number of agent for service) With a copy to: Bacchus Corporate and Securities Law 925 West Georgia Street, Suite 1820 Vancouver, British Columbia V6C 3L2 Canada Tel 604-632-1700 Fax 604-632-1730 Approximate Date of Proposed Sale to the Public: From time to time after this Registration Statement is declared effective. If any securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, please check the following box. S If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. £ If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. £ If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. £ If delivery of the Registration Statement is expected to be made pursuant to Rule 434, check the following box. £ 1 Proposed Title of Each Class of Amount to be Maximum Proposed Maximum Amount of Securities to be Registered Offering Price Aggregate Offering Registration Fee Registered per Share(1) ($) Price ($) Shares of Common Stock, 10,100,000 0.05 505,000.00 15.50 par value $0.001 Total Fee Due 1 Estimated solely for purposes of calculating the registration fee in accordance with Rule 457 of the Securities Act. 2 The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. 3 PROSPECTUS HEAVY METAL, INC. 10,100,000 SHARES COMMON STOCK This Prospectus relates to the resale by selling shareholders of up to 10,100,000 shares of our common stock currently outstanding, including 3,350,000 shares held by David Harapiak, our Chief Executive Officer and Chief Financial Officer. Approximately 33 of our shareholders are offering shares of our common stock to the public by means of this Prospectus. The selling shareholders will sell at an initial price of $0.05 per share until our shares are quoted on FINRAs OTC Bulletin Board and thereafter at prevailing market prices or privately negotiated prices. We will not receive any proceeds from the resale of shares of common stock by the selling shareholders. We will incur all costs associated with this registration statement and prospectus. Our common stock is presently not traded on any national securities exchange or the NASDAQ Stock Market. We do not intend to apply for listing on any national securities exchange or the NASDAQ stock market. The purchaser in this offering may be receiving an illiquid security. An investment in our common stock is speculative. See the heading entitled "Risk Factors" below. Neither the U.S. Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this Prospectus. Any representation to the contrary is a criminal offense. 4 HEAVY METAL, INC. Table of Contents 6 Summary Information and Risk Factors 6 Use of Proceeds 15 Determination of Offering Price 16 Dilution 16 Sales by Selling Shareholders 16 Selling Shareholders 17 Legal Proceedings 19 Directors, Executive Officers, Promoters, and Control Persons 19 Security Ownership of Certain Beneficial Owners and Management 21 Changes in Control 21 Description of Securities 22 Shares Eligible for Future Sale 22 Interest of Named Experts and Counsel 23 Reports to Security Holders 24 Indemnification 24 Description of Business 24 Description of Property 29 Managements Discussion and Analysis or Plan of Operation 35 Market for Common Equity and Related Stockholder Matters 40 Executive Compensation 41 Certain Transactions and Related Parties 41 Financial Statements 42 Changes In and Disagreements with Accountants on Accounting and Financial Disclosure 38 Dealer Prospectus Delivery Obligation 38 5 HEAVY METAL, INC. Summary Information and Risk Factors Our Business We are a startup mineral exploration company focused on the acquisition and development of a portfolio of uranium properties. We have had no revenues as of the end of our most recent fiscal year and we have only recently begun limited operations. Our principal offices are located at 9treet, Langley, British Columbia V1M 2A5. Our telephone number is 604-787-1398. Our fiscal year end is July 31. We are engaged in the acquisition and exploration of uranium potential mineral properties. Spreckley Lake Property, Athabasca Basin, Saskatchewan On July 27, 2007 we entered into an agreement with Savvoy Exploration, Inc. wherein we purchased from Savvoy mineral rights and interests in a uranium prospect property commonly known as the Spreckley Lake property. The property is comprised of approximately 614 hectares of land located in the Athabasca Basin, Northern Saskatchewan, Canada. The mineral rights we purchased give us the right to explore, mine and produce all minerals lying beneath the surface of the property. At this time our plan of operation is to explore for uranium on the Spreckley Lake property. If we discover that the property holds potential for other minerals for which our management believe exploration is warranted, then we will we will include in our plan of operation exploration for those minerals. The Spreckley Lake property does not have any proven mineral reserves. We will be required to extensively explore the current leases and our claim in order to determine if any uranium in commercially viable quantities is present. The purchase price paid to Savvoy for the property was $16,000 and the property was transferred to us on July 27, 2007 and all appropriate documents reflecting the transfer were filed with the Government of Saskatchewan. We are required to pay annual fees to the Government of Saskatchewan of approximately $12 per hectare per year, which amounts to approximately $7,368 per year to maintain an interest in the Spreckley Lake property. Besides the Spreckley Lake property, we are looking to acquire other selective early stage uranium properties in North America. Our specific exploration plan, together with information regarding the location and access, history of operations, present condition and geology of the Spreckley Lake property, is presented in this Prospectus under the heading Description of Property. 6 We are an exploration stage company. All our mining activities are at the exploration stage and there is no assurance that the Spreckley Lake property contains a commercially exploitable quantity of uranium. Further exploration beyond the scope of our planned exploration activities will be required before a final evaluation as to the economic and legal feasibility of mining the property is determined. We plan to undertake such further exploration, however we anticipate that we will require significant additional financing in order to do so, and there is no assurance that we will be able to obtain the necessary financing in the future. Even if we do obtain the financing, there is no assurance that further exploration will result in a final evaluation that significant mineral deposits exist at the property or any other properties that we may acquire. We anticipate spending approximately $500,000 in exploration expenses on the property over the next 12 months, beginning November 2007. We have no revenues, have achieved losses since inception, have been issued a going concern opinion by our auditors and rely upon the sale of our securities to fund operations. We do not anticipate generating revenues in the near future even if an exploration program indicates that a mineral deposit may exist on any of our potential properties. Accordingly, we will be dependent on future additional financing in order to maintain our operations and continue our exploration activities. The Offering The 10,100,000 common shares for sale in this Prospectus represent approximately 60% of our issued and outstanding stock. Both before the offering, David Harapiak, our Chief Executive Officer, Chief Financial Officer and sole director, owns a total of 10,000,000 shares which is approximately 60% of our issued and outstanding stock. After the offering, if he sells all 3,350,000 shares he is registering in this Prospectus, he will have 6,650,000 shares which would be approximately 40% of our issued and outstanding stock. Securities Offered: 10,100,000 common shares (including 3,350,000 shares controlled by David Harapiak, our director, Chief Executive Officer and Chief Financial Officer) Initial Offering Price:The $ per share initial offering price of our common stock was determined by our Board of Directors, based on several factors including our capital structure and the background of our management. After the initial offering price, the offering price will be determined by market factors and the independent decisions of the selling shareholders. Minimum Number of Shares to be Sold in this Offering: None 7 Securities Issued and to be Issued: 16,750,000 shares of common stock are issued and outstanding as of October 31, 2007. We have no outstanding warrants, options, or other derivative securities. All of the common stock to be sold under this Prospectus will be sold by existing shareholders. There is no established market for the common stock being registered. We have applied to the FINRAs OTC Bulletin Board for the trading of our common stock. A market maker, Spartan Securities, has made an application on our behalf. If our common stock becomes listed and a market for the stock develops, the actual price of the shares will be determined by prevailing market prices at the time of the sale. Trading of securities on the FINRAs OTC Bulletin Board is often sporadic and investors may have difficulty buying and selling or obtaining market quotations, which may have a depressive effect on the market price for our common stock. Use of Proceeds: We will not receive any proceeds from the sale of the common stock by the Selling Shareholders. The above information regarding common stock to be outstanding after the offering is based on 16,750,000 shares of our common stock outstanding as of October 31, 2007. Financial Condition All of the references to currency in this filing are to US Dollars, unless otherwise noted. From inception to July 31, 2007, we have incurred a loss of $17,791. Our current assets exceeded our current liabilities by $33,459 as of July 31, 2007. Despite our liquidity, our auditors have stated in their review of our annual financial statements dated July 31, 2007 that the fact that we have not generated any revenue, have had an accumulated loss since inception and will need additional equity financing to begin realizing its business plan, raises substantial doubt about our ability to continue as a going concern. We will need additional working capital to continue or to be successful in any future business activities. Therefore, our continuation as a going concern is dependent upon obtaining the additional working capital necessary to accomplish our objectives. We are seeking equity financing to raise the necessary working capital. As of July 31, 2007, we had cash of $34,000 in our bank accounts. We expect to require $682,368 in financing to continue our planned operations for the next year, beginning November 2007 (less any available cash in the bank at the time) to cover the following expenses: 8 Description of Expense Amount Exploration of Spreckley Lake property $500,000 Annual maintenance charges on the property $7,368 Obtaining interests in other mining rights $25,000 General and Administrative Expenses $100,000 Offering Expenses (including legal, accounting and auditing fees) $50,000 Total $682,368 Financial Summary Information The following table sets forth selected financial information, which should be read in conjunction with the information set forth under the section entitled "Managements Discussion and Analysis" and our financial statements and related notes included elsewhere in this Prospectus. Income Statement Data Period from June 27, 2007 (Date of Inception) to July 31, Revenue 0 Expenses 17,791 Net Loss (17,791) Loss per - Common Share Balance Sheet Data July 31, 2007 Total Current Assets 34,000 Total Current Liabilities 541 Total Stockholders Equity 33,459 9 Risk Factors Please consider the following risk factors before deciding to invest in our common stock. Throughout this Prospectus and Registration Statement, when we state "we", "us", "our, the Company or "Heavy Metal" we are referring to Heavy Metal, Inc. Any investment in our common stock is speculative. You should carefully consider the risks described below and all of the information contained in this Prospectus before deciding whether to purchase our common stock. If any of the following risks actually occur, our business, financial condition and results of operations could be harmed. The trading price of our common stock could decline, and you may lose all or part of your investment in our common stock. Risks Related to Our Operating Results 1. If we do not obtain additional financing, our business plan will fail, which could prevent us from becoming profitable. As of July 31, 2007, we had cash in the amount of $34,000 in our bank accounts. Our business plan calls for us to spend $682,368 during the twelve months beginning November 2007, which includes amounts we plan to spend in exploring the Spreckley Lake property, additional amounts we intend to spend on acquiring other mineral properties, and all of our general and administrative expenses. Based on our cash position as of July 31, 2007, we will require additional financing in the approximate amount of $648,909 in order to complete our plan of operations for the next twelve months. We intend to carry out capital raising activities in early 2008. We may not be able to obtain all of the financing we require. Our ability to obtain additional financing is subject to a number of factors, including the market price of uranium, market conditions, investor acceptance of our business plan, and investor sentiment. These factors may make the timing, amount, terms and conditions of additional financing unattractive or unavailable to us. If we are unable to raise additional financing, we will have to significantly reduce our spending, delay or cancel planned activities or substantially change our current corporate structure. In such an event, we intend to implement expense reduction plans in a timely manner. However, these actions would have material adverse effects on our business, revenues, operating results, and prospects, resulting in a possible failure of our business. 2. Because we do not have any revenues, we expect to incur operating losses for the foreseeable future. We have never earned revenues and we have never been profitable. Prior to completing exploration on the property, we anticipate that we will incur increased operating expenses without realizing any revenues. We therefore expect to incur significant losses into the foreseeable future. If we are unable to generate financing to continue the exploration of our mineral claim, we will fail and you will lose your entire investment in this offering. 10 3. We lack an operating history and there is no assurance our future operations will result in profitable revenues. If we cannot generate sufficient revenues to operate profitably, we may suspend or cease operations. We incurred a net loss of $17,791 from our inception on June 27, 2007 to July 31, 2007, and have no revenues to date. Our long term ability to continue exploration and start the development of our mineral claim is dependent upon our ability to obtain financing. We expect to incur operating losses in the future resulting from exploration and development of our mineral claim. We cannot guarantee that we will be successful in generating revenues in the future. Failure to generate revenues will cause us to go out of business. 4. Because of the speculative nature of exploration of mining properties, there is substantial risk that no commercially exploitable minerals will be found and our business will fail, and you could lose your entire investment. We have not yet started exploration of our mineral claim, and thus have no way to evaluate the likelihood that we will be successful in establishing commercially exploitable reserves of uranium or other valuable minerals on our mineral claim. You should be aware of the difficulties normally encountered by new mineral exploration companies and the high rate of failure of such enterprises. The search for valuable minerals as a business is extremely risky. We may not find commercially exploitable reserves of uranium or other minerals in any our mineral claim. In such a case, we may be unable to continue operations, and you could lose your entire investment. 5. Because of the risks inherent in mining exploration, there is a substantial risk that the business may not be profitable. You should be aware of the difficulties normally encountered by new mineral exploration companies and the high rate of failure of such enterprises. The likelihood of success must be considered in light of the problems, expenses, difficulties, complications and delays encountered in connection with the exploration of the mineral property that we plan to undertake. Key factors that could delay completion of our exploration program beyond the projected timeframes include the following: (a) poor availability of drill rigs due to high demand; and (b) our inability to obtain sufficient funding. Key factors that could cause our exploration costs to be greater than anticipated include the following: (a) adverse drilling conditions, including caving ground, lost circulation, the presence of artesian water, stuck drill steel and adverse weather precluding drill site access; (b) increased costs for contract geologists and geochemical sampling crews due to increased demand in the areas of our mining interests; and (c) increased drill rig and crew rental costs due to high demand in the areas of our mining interests. Any of these factors, individually or as a group, may prevent us from being profitable. 11 6. Because of the inherent dangers involved in mineral exploration, there is a risk that we may incur liability or damages as we conduct our business, which could cause us to liquidate our assets and go out of business. The search for valuable minerals involves numerous hazards. In the course of carrying out exploration of our mineral claim, we may become subject to liability for such hazards, including pollution, cave-ins, lost circulations, stuck drill steel, adverse weather precluding drill site access and other hazards against which we cannot insure or against which we may elect not to insure. We currently have no such insurance nor do we expect to get such insurance for the foreseeable future. If a hazard were to occur, the costs of rectifying the hazard may exceed our asset value and cause us to liquidate all of our assets, resulting in the loss of your entire investment in this offering. 7. If we discover commercial reserves of uranium on our mineral property, we can provide no assurance that we will be able to successfully advance the mineral claim into commercial production. If we cannot commence commercial production, we may not be able to achieve revenues. Our current mineral property does not contain any known bodies of ore. If our exploration program is successful in establishing ore of commercial tonnage and grade on our mineral claim, we will require additional funds in order to advance the mineral claim into commercial production. In such an event, we may be unable to obtain any such funds, or to obtain such funds on terms that we consider economically feasible, and we may be unable to generate revenue. 8. Because access to our mineral claim is often restricted by inclement weather, we may be delayed in our exploration and any future mining efforts, which could increase our operating expenses and prevent us from being profitable. Access to our mineral claim may be restricted in the winter months. Inclement weather may result in significant delays in exploration efforts and may increase the costs of exploration, with the result that we may not be able to complete our exploration program within the anticipated time frames or within our anticipated budgets, which could increase our operating expenses and prevent us from being profitable. 9. As we undertake exploration of our mineral claim, we will be subject to compliance with government regulation that may increase the anticipated time and cost of our exploration program, which could increase our expenses. We will be subject to the mining laws and regulations as contained in Canada and the Province of Saskatchewan as we carry out our exploration program. We will be required to prove our compliance with environmental and workplace safety laws, regulations and standards by submitting receipts showing the purchase of equipment used for workplace safety of the prevention of pollution or the undertaking of environmental remediation projects before we are able to obtain drilling permits. We will also be required to pay mining taxes to the Canadian government. While our planned exploration program budgets for regulatory compliance, there is a risk that new regulations could increase our time and costs of doing business and prevent us from carrying out our exploration program. These factors could prevent us from becoming profitable. 12 10. We face competition from other mining companies for access to mining equipment, crews and geologists. Our inability to obtain labor and equipment could prevent us from completing our exploration program, which could prevent us from achieving revenues. We plan to complete an exploration program for which we will need drill rigs and other equipment, contract geologists, and crews to operate the equipment. We have not yet entered into any agreements with services companies to provide us access to a drilling rig or a drilling crew in Saskatchewan. We face competition from other mining companies for access to mining equipment, crews and geologists. Currently, in Canada, there are large numbers of companies competing to obtain the services of rigs and crews. There are inadequate rigs to meet the demand and the owners of the rigs often give preference to larger drilling programs than that which we plan to carry out. If we are unable to obtain mining equipment and labor on commercially reasonable terms, this could increase our operating costs. If we are unable to obtain mining equipment or labor we will not be able to complete our exploration program and we may not be able to achieve revenues. 11. We face strong competition from other mining companies for the acquisition of new properties. If we are unable to acquire new properties, we may not be able to generate significant revenues . We intend to replace and expand by acquiring new properties. In addition, there is a limited supply of desirable mineral lands available in the US and Canada and other areas where we would consider conducting exploration and/or production activities. Because we face strong competition for new properties from other mining companies, some of which have greater financial resources than we do, we may be unable to acquire attractive new mining properties on terms that we consider acceptable. If we are unable to acquire new properties, we may not be able to generate significant or any revenues. 12. We face competition from other mining companies for access to mining equipment, crews and geologists. Our inability to obtain labor and equipment could prevent us from completing our exploration program, which could prevent us from achieving revenues. We plan to carry out an exploration program for which we will need drill rigs and other equipment, contract geologists, and crews to operate the equipment. We have not yet entered into any agreements with service companies to provide us with access to a drilling rig or a drilling crew. We face competition from other mining companies for access to mining equipment, crews and geologists. There are large numbers of companies competing to obtain the services of rigs and crews. There are inadequate rigs to meet the demand and the owners of the rigs often give preference to larger drilling programs than that which we plan to carry out. If we are unable to obtain mining equipment and labor on commercially reasonable terms, this could increase our operating costs. If we are unable to obtain mining equipment or labor we will not be able to complete our exploration program and we may not be able to achieve revenues. 13 Risks Associated with this Offering 13. Because there is no public trading market for our common stock, you may not be able to resell your stock. There is currently no public trading market for our common stock. Therefore there is no central place, such as a stock exchange or electronic trading system, to resell your shares. If you do want to resell your shares, you will have to locate a buyer and negotiate your own sale. As a result, you may be unable to sell your shares, or you may be forced to sell them at a loss. 14. Because the SEC imposes additional sales practice requirements on brokers who deal in our shares which are penny stocks, some brokers may be unwilling to trade them. This means that you may have difficulty reselling your shares and this may cause the price of the shares to decline. Our shares are classified as penny stocks and are covered by Section 15(g) of the Securities Exchange Act of 1934 (the Exchange Act) which imposes additional sales practice requirements on brokers-dealers who sell our securities in this offering or in the aftermarket. For sales of our securities, the broker-dealer must make a special suitability determination and receive from you a written agreement prior to making a sale for you. Because of the imposition of the foregoing additional sales practices, it is possible that brokers will not want to make a market in our shares. This could prevent you from reselling your shares and may cause the price of the shares to decline. There is no established market for the common stock being registered. We intend to apply to the OTC Bulletin Board for the trading of our common stock. This process takes at least three months and the application must be made on our behalf by a market maker. If our common stock becomes listed and a market for the stock develops, the actual price of the shares will be determined by prevailing market prices at the time of sale. Trading of securities on the OTC Bulletin Board is often sporadic and investors may have difficulty buying and selling or obtaining market quotations, which may have a depressive effect on the market price for our common stock. Accordingly, you may have difficulty reselling any shares you purchase from us. 15. Financial Industry Regulatory Authority (FINRA) sales practice requirements may also limit your ability to buy and sell our stock, which could depress our share price. FINRA rules require that in recommending an investment to a customer, a broker-dealer must have reasonable grounds for believing that the investment is suitable for that customer. Prior to recommending speculative low priced securities to their non-institutional customers, broker-dealers must make reasonable efforts to obtain information about the customers financial status, tax status, investment objectives and other information. Under interpretations of these rules, FINRA believes that there is a high probability that speculative low priced securities will not be suitable for at least some customers. FINRA requirements make it more difficult for broker-dealers to recommend that their customers buy our common stock, which may limit your ability to buy and sell our stock and have an adverse effect on the market for our shares, depressing our share price. 14 16. We do not intend to pay dividends and there will be less ways in which you can make a gain on any investment in our shares. We have never paid any cash dividends and currently do not intend to pay any dividends for the foreseeable future. To the extent that we require additional funding currently not provided for in our financing plan, our funding sources may prohibit the payment of a dividend. Because we do not intend to declare dividends, any gain on an investment in our shares will need to come through appreciation of our stocks price. 17. As our business assets and our director and officer are located in Canada; you may be limited in your ability to enforce US civil actions against our assets or our director and officer. You may not be able to receive compensation for damages to the value of your investment caused by wrongful actions by our director. Our business assets are located in Canada and our director and officer is a resident of Canada. Consequently, it may be difficult for US investors to effect service of process within the US upon our assets or our directors or officers, or to realize in the United States upon judgments of United States courts predicated upon civil liabilities under U.S. Federal Securities Laws. A judgment of a U.S. court predicated solely upon such civil liabilities may not be enforceable in Canada by a Canadian court if the U.S. court in which the judgment was obtained did not have jurisdiction, as determined by the Canadian court, in the matter. There is substantial doubt whether an original action could be brought successfully in Canada against any of our assets or our directors and officers predicated solely upon such civil liabilities. You may not be able to recover damages as compensation for a decline in your investment. 18. Because our CEO will control more than 50% of the outstanding shares before and after this offering, he will retain control of us and will be able to decide who will serve as directors and You may not be able to remove him as our director or officer which could prevent us from becoming profitable. David Harapiak, our President, Chief Executive Officer, and sole director, solely or jointly controls 10,000,000 common shares, which is approximately 60% of our issued and outstanding common shares. Even after the offering, if all 3,350,000 shares under his control being registered in this Prospectus are sold, he will own 6,650,000 shares, which would be approximately 40% of our issued and outstanding common shares. Because our CEO will continue to control more than 40% of our issued common stock after the offering, he will have significant influence over the election of directors and control of our operations. He may have an interest in pursuing acquisitions, divestitures and other transactions that involve risks. For example, he could cause us to make acquisitions that increase our indebtedness or to sell revenue generating assets. He may from time to time acquire and hold interests in businesses that compete directly or indirectly with us. If our CEO fails to act in our best interests or fail to adequately manage us, you may have difficulty in removing him as an officer or director, which could prevent us from becoming profitable. Use of Proceeds We will not receive any proceeds from the sale of the common stock offered through this Prospectus by the selling shareholders. 15 Determination of Offering Price The selling shareholders may sell at a price of $0.05 per share until our shares are quoted on the OTC Bulletin Board and thereafter at prevailing market prices or privately negotiated prices. The $0.05 per share initial offering price of our common stock was arbitrarily determined by our Board of Directors. Our Board of Directors considered several factors in such determination, including the following: prices of shares we have issued in the past, including the 6,750,000 shares that were issued on July 31, 2007 in exchange for cash at a price of $0.005 per share; our capital structure; and the background of our management. The $0.05 per share offering price of our shares of common stock does not necessarily bear any relationship to established valuation criteria and may not be indicative of prices that may prevail at any time. The price of our shares of common stock is not based on past earnings and is not indicative of current market value for the assets owned by us. No valuation or appraisal has been prepared of our business. You cannot be sure that a public market for any of our securities will develop. We intend to apply to the OTC Bulletin Board for the trading of our common stock. Spartan Securities has agreed to make an application on our behalf. If our common stock becomes so traded and a market for our stock develops, the actual price of our stock will be determined by prevailing market prices at the time of sale or by private transactions negotiated by the selling shareholders named in this Prospectus. The offering price would thus be determined by market factors and the independent decisions of the selling shareholders. The number of shares that may actually be sold by a selling shareholder will be determined by each selling shareholder. The selling shareholders are under no obligation to sell either all or any portion of the shares offered, or to sell such shares immediately under this Prospectus. A shareholder may sell shares at a price different than $0.05 per share depending on privately negotiated factors such as a shareholder's own cash requirements. Dilution All 10,100,000 shares of the common stock to be sold by the selling shareholders are currently issued and outstanding. Accordingly, they will not cause dilution to our existing shareholders. Sales by Selling Shareholders The selling shareholders may sell some or all of their common stock in one or more transactions, including block transactions: on such public markets as the common stock may be trading; in privately negotiated transactions; through the writing of options of the common stock; in short sales; or combining any of the above methods of distribution. 16 The sales price to the public may be: offered at the set price of $0.05 per share until a market develops; the market price prevailing at the time of sale; a price related to such prevailing market price; or such other price as the selling shareholders determine. We are bearing all costs relating to the registration of the common stock. The selling shareholders, however, will pay any commissions or other fees payable to brokers or dealers in connection with any sale of the common stock. The selling shareholders must comply with the requirements of the Securities Act and the Exchange Act in the offer and sale of the common stock. In particular, during such times as the selling shareholders may be deemed to be engaged in a distribution of the common stock, and therefore be considered to be an underwriter, they must comply with applicable laws and may, among other things: not engage in any stabilization activities in connection with our common stock; furnish each broker or dealer through which common stock may be offered, such copies of this Prospectus, as amended from time to time, as may be required by such broker or dealer; and not bid for or purchase any of our securities or attempt to induce any person to purchase any of our securities other than as permitted under the Exchange Act. None of the selling shareholders will engage in any electronic offer, sale or distribution of the shares. Further, neither we nor any of the selling shareholders have any arrangements with a third party to host or access our Prospectus on the Internet. The selling shareholders and any underwriters, dealers or agents that participate in the distribution of our common stock may be deemed to be underwriters, and any commissions or concessions received by any such underwriters, dealers or agents may be deemed to be underwriting discounts and commissions under the Securities Act. Shares may be sold from time to time by the selling shareholders in one or more transactions at a fixed offering price, which may be changed, or at any varying prices determined at the time of sale or at negotiated prices. We may indemnify any underwriter against specific civil liabilities, including liabilities under the Securities Act. Selling Shareholders The 33 selling shareholders are offering shares of common stock already issued which they obtained as part of the following shares issuances: On July 1, 2007 we issued 10,000,000 shares of our common stock to our founder member, Chief Executive Officer and Chief Financial Officer, David Harapiak, at $0.005 per share, in exchange for cash proceeds of $50,000. On July 31, 2007 we issued an aggregate of 6,750,000 of our common shares to 32 shareholders at $0.005 per share in exchange for cash proceeds of $33,750. All of the stock issuances described above were exempt from registration under Regulation S of the Securities Act. 17 Of the above described issuances, 10,100,000 common shares are being registered in this Prospectus. The selling shareholders will sell at an initial price of $0.05 per share until our shares are quoted on the OTC Bulletin Board and thereafter at prevailing market prices or privately negotiated prices. Of the shares that are being registered in this Prospectus, 3,350,000 shares are controlled by our director and officer, David Harapiak. The following table provides, as of October 31, 2007, information regarding the beneficial ownership of our common stock held by each of the selling shareholders, including: the number of shares owned by each prior to this offering; the total number of shares that are to be offered by each; the total number of shares that will be owned by each upon completion of the offering, assuming all shares are sold that are being registered; and the percentage owned by each. Maximum Shares Number of Percentage Owned Prior Shares Beneficial Owned upon Name of Selling to this Being Ownership Completion of Shareholder Offering (1) Percent Offered After Offering the Offering Denise Blake 200,000 1% 200,000 0 0 Wes Bowerman 100,000 (2) 100,000 0 0 Paul Brlic 300,000 2% 300,000 0 0 John Castillo (3) 180,000 1% 180,000 0 0 Kathlene Castillo (3) 220,000 1% 220,000 0 0 Darren Convery 180,000 1% 180,000 0 0 Jen Cooney 200,000 1% 200,000 0 0 Mary Anne Eserjose 160,000 (2) 160,000 0 0 Karen Flood 150,000 (2) 150,000 0 0 Daryl Harapiak (4) 260,000 2% 260,000 0 0 David Harapiak (4)(5) 10,000,000 60% 3,350,000 6,650,000 40% Frances Harapiak (4) 350,000 2% 350,000 0 0 Lara Harapiak (4) 300,000 2% 300,000 0 0 Agustin Ibanez 200,000 1% 200,000 0 0 Maury Laurino 300,000 2% 300,000 0 0 Robert Letourneau 120,000 (2) 120,000 0 0 Rene Lizee 150,000 (2) 150,000 0 0 Sherry Madden 220,000 1% 220,000 0 0 Dan Manojlovic 120,000 (2) 120,000 0 0 Preseton Marks 200,000 1% 200,000 0 0 Sandra McKellar 200,000 1% 200,000 0 0 Shawn Miller 240,000 1% 240,000 0 0 Leonard Morizawa 200,000 1% 200,000 0 0 Ellie Newman 240,000 1% 240,000 0 0 Deanna Nuesslein 300,000 2% 300,000 0 0 Anne Orlikow (6) 240,000 1% 240,000 0 0 David Orlikow (6) 180,000 1% 180,000 0 0 John Orlikow (6) 150,000 (2) 150,000 0 0 18 Carolyn Potoczek 240,000 1% 240,000 0 0 Patrick Rasmussen 200,000 1% 200,000 0 0 Stefan Sawchuck 150,000 (2) 150,000 0 0 William Stockhaus 300,000 2% 300,000 0 0 Peter Thiel 200,000 1% 200,000 0 0 TOTAL (1) The number and percentage of shares beneficially owned is determined in accordance with the Rules of the SEC, and the information is not necessarily indicative of beneficial ownership for any other purpose. Under such rules, beneficial ownership includes any shares as to which the selling stockholder has sole or shared voting power or investment power and also any shares which the selling stockholder has the right to acquire within 60 days of the date of this Prospectus. (2) Less than 1% (3) John Castillo and Kathlene Castillo are directly related. (4) Daryl, David, Frances and Lara Harapiak are all directly related. (5) David Harapiak is our sole director and Chief Executive Officer, Chief Financial Officer, President, Secretary, Treasurer and principal accounting officer. (6) Anne, David and John Orlikow are all directly related. The percentages are based on the 16,750,000 shares of common stock outstanding on October 31, 2007 and assume that the selling stockholders sell all shares they are registering. Other than as described above, none of the selling shareholders or their beneficial owners has had a material relationship with us other than as a shareholder at any time within the past three years, or has ever been one of our officers or directors or an officer or director of our predecessors or affiliates. None of the selling shareholders are FINRA registered broker-dealers or affiliates of FINRA registered broker-dealers. Legal Proceedings We are not aware of any pending or threatened legal proceedings which involve us or our property. Directors, Executive Officers, Promoters, and Control Persons Directors and Officers Our bylaws allow the number of directors to be fixed by the Board of Directors. Presently there is only one director. 19 Our current director and officer is: Name Age Position David Harapiak 43 Director, Chief Executive Officer, Chief Financial Officer, President, Secretary, Treasurer, Principal AccountingOfficer David Harapiak will serve as our director until our next annual shareholder meeting or until a successor is elected who accepts the position. Officers hold their positions at the will of the Board of Directors. There are no arrangements, agreements or understandings between non-management shareholders and management under which non-management shareholders may directly or indirectly participate in or influence the management of our affairs. David Harapiak, Director, Chief Executive Officer, Chief Financial Officer, President, Secretary, Treasurer, Principal Accounting Officer On June 27, 2007, Mr. David Harapiak was appointed President, Secretary, Treasurer and Director of our company. On September 15, 2007, he was appointed the Chief Executive Officer, Chief Financial Officer and Principal Accounting Officer. Mr. Harapiak obtained a Diploma in Accounting and Finance at Seneca College, Toronto (1986). He has over 20 years of business management and sales experience, in addition to accounting knowledge gained with T. Eaton Co. and Whirlpool Canada. His 12 year tenure with Whirlpool Canada provided him with extensive knowledge of the appliance industry, including accounting and financial management aspects as well as marketing and sales aspects of the business. Mr. Harapiak has been with Pacific Wholesale Appliances (PWA - a division of Coinamatic Group Corp.) since 2002. His current role is that of Sales Manager, which involves overseeing the companys entire Western Canada sales department located in offices in Winnipeg, Regina, Calgary, Edmonton, Kelowna and Vancouver. Other than as disclosed above, our directors currently do not serve on the boards of other public companies. Family Relationships There are no family relationships among our officers or directors. No Legal Proceedings None of our directors, executive officers, promoters or control persons has been involved in any of the following events during the past five years: any bankruptcy petition filed by or against any business of which such person was a general partner or executive officer either at the time of the bankruptcy or within two years prior to that time; any conviction in a criminal proceeding or being subject to a pending criminal proceeding (excluding traffic violations and other minor offenses); being subject to any order, judgment, or decree, not subsequently reversed, suspended or vacated, of any court of competent jurisdiction, permanently or temporarily enjoining, barring, suspending or otherwise limiting his involvement in any type of business, securities or banking activities; or 20 being found by a court of competent jurisdiction (in a civil action), the Commission or the Commodity Futures Trading Commission to have violated a federal or state securities or commodities law, and the judgment has not been reversed, suspended, or vacated. Audit Committee The functions of the Audit Committee are currently carried out by our Board of Directors. Our Board of Directors has determined that we do not presently need an audit committee financial expert on our Board of Directors carrying out the duties of the Audit Committee. Our Board of Directors has determined that the cost of hiring a financial expert to act as our director and to be a member of the Audit Committee or otherwise perform Audit Committee functions outweighs the benefit of having a financial expert on the Audit Committee. Code of Ethics We have presently not adopted a code of ethics due to the fact that we are in the early stage of our operations and have only recently acquired our mineral properties. Security Ownership of Certain Beneficial Owners and Management The following table sets forth the ownership, as of October 12, 2007, of our common stock by each of our directors, and by all executive officers and directors as a group, and by each person known to us who is the beneficial owner of more than 5% of any class of our securities. As of October 31, 2007, there were 16,750,000 common shares issued and outstanding. All persons named have sole voting and investment power with respect to the shares, except as otherwise noted. The number of shares described below includes shares which the beneficial owner described has the right to acquire within 60 days of the date of this Prospectus. Amount and Name and Address of Nature of Title of Class Beneficial Owner Beneficial Percent of Ownership Class Common David Harapiak (1) 10,000,000 60% 9treet Langley, BC V1M 2A5 All Officers and Directors as a Group 60% (1) David Harapiak is a director and our Chief Executive Officer, Chief Financial Officer, President, Secretary and Treasurer Changes in Control There are currently no arrangements which would result in a change in our control. 21 Description of Securities Common Stock As of October 10, 2007 there were 16,750,000 common shares issued and outstanding. Our authorized capital stock consists of 75,000,000 common shares with $0.001 par value. We do not have a class of preferred stock. Holders of the common stock have no preemptive rights to purchase additional shares of common stock or other subscription rights. The common stock carries no conversion rights and is not subject to redemption or to any sinking fund provisions. All shares of common stock are entitled to share equally in dividends from sources legally available, when, as and if declared by the Board of Directors. Upon our liquidation or dissolution, whether voluntary or involuntary, all shares of the common stock are entitled to share equally in our assets available for distribution to stockholders. Our Board of Directors is authorized to issue additional shares of common stock not to exceed the amount authorized by our Articles of Incorporation, on such terms and conditions and for such consideration as the Board may deem appropriate without further stockholder action. Voting Rights Each holder of common stock is entitled to one vote per share on all matters on which such stockholders are entitled to vote. Since the shares of common stock do not have cumulative voting rights, the holders of more than 50% of the shares voting for the election of directors can elect all the directors if they choose to do so and, in such event, the holders of the remaining shares will not be able to elect any person to the Board of Directors. Dividend Policy Holders of our common stock are entitled to dividends if declared by the Board of Directors out of funds legally available therefore. As at October 31, 2007 no dividends have been declared. We do not intend to issue any cash dividends in the future. We intend to retain earnings, if any, to finance the development and expansion of our business. However, it is possible that management may decide to declare a stock dividend in the future. Future dividend policy will be subject to the discretion of the Board of Directors and will be contingent upon future earnings, if any, our financial condition, capital requirements, general business conditions and other factors. Stock Transfer Agent Island Stock Transfer is our stock transfer agent. Shares Eligible for Future Sale The 10,100,000 common shares for sale in this Prospectus will be freely tradable without restrictions under the Securities Act. A total of 3,350,000 common shares are being registered by our officer and director, David Harapiak. The 6,650,000 outstanding restricted securities held by our director and officer, David Harapiak, that are not registered in this Prospectus are subject to the sale limitations imposed by Rule 144 (see below). 22 In general, under Rule 144, as currently in effect, any of our affiliates and any person or persons whose sales are aggregated who has beneficially owned his or her restricted shares for at least one year, may be entitled to sell in the open market within any three-month period a number of shares of common stock that does not exceed the greater of (i) 1% of the then outstanding shares of our common stock, or (ii) the average weekly trading volume in the common sock during the four calendar weeks preceding any sale. Sales under Rule 144 are also affected by limitations on manner of sale, notice requirements, and availability of current public information about us. Non-affiliate, who has held their restricted shares for two years, may be entitled to sell their shares under Rule 144 without regard to any of the above limitations, provided they have not been affiliates for the three months preceding any sale. Non-affiliates, who have held their restricted shares for two years, may be entitled to sell their shares under Rule 144 without regard to any of the above limitations, provided they have not been affiliates for the three months preceding any sale. Therefore, since David Harapiak is an affiliate and has held his stock for less than one year, the shares he owns which are not being registered pursuant to this or another registration statement are restricted and their sale will be subject to the limitations imposed by Rule 144. Sales may only be made under Rule 144 where there is available adequate current public information with respect to the issuer of the securities in accordance with Rule 144(c)(1). Rule 144(c)(1) deems such information to be available if either the issuer has securities registered pursuant to Section 12 of the Securities Exchange Act of 1934, or has been subject to the reporting requirements of Section 13 of that Act for a period of at least 90 days immediately preceding the sale of the securities and has filed all the reports required to be filed thereunder during the 12 months preceding such sale (or for such shorter period that the issuer was required to file such reports). When the shares become eligible to be sold pursuant to Rule 144 and if we are able to obtain approval for our shares to be quoted on the OTC Bulletin Board, then sales of large amounts of shares that may be sold in the future could have a significant depressive effect on the market value of our shares. This would therefore reduce new investors' ability to sell their shares into the market and negatively impact their ability to receive either a return on their investment or the amount invested. There are no other outstanding restricted securities that are not being registered in this Prospectus. Interest of Named Experts and Counsel No expert or counsel named in this Prospectus as having prepared or certified any part of this Prospectus or having given an opinion upon the validity of the securities being registered or upon other legal matters in connection with the registration or offering of the common stock was employed on a contingency basis or had, or is to receive, in connection with the offering, a substantial interest in us, either directly or indirectly. Additionally, no such expert or counsel was connected with us or any of our subsidiaries as a promoter, managing or principal underwriter, voting trustee, director, officer or employee. Experts Our audited financial statements as of July 31, 2007 are included in this Prospectus in reliance upon Manning Elliott LLP, Chartered Accountants, as experts in auditing and accounting. 23 Reports to Security Holders Upon effectiveness of this Prospectus, we will be subject to the reporting and other requirements of the Exchange Act and we intend to furnish our shareholders annual reports containing financial statements audited by our independent auditors and to make available quarterly reports containing unaudited financial statements for each of the first three quarters of each year. The public may read and copy any materials that we file with the SEC at the SECs Public Reference Room at treet, NE, Washington, D.C. 20549. The public may obtain information on the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330. The SEC maintains an Internet site that contains reports, proxy and information statements, and other information regarding issuers that file electronically with the SEC.
